UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-18272 CUSIP NUMBER: 30734M 10 1 (Check One): [] Form 10-K[ ] Form 20-F[ ] Form 11-K[X ] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: June 30, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION FAR VISTA INTERACTIVE CORP. Full Name of Registrant Former Name if Applicable 365 Simon Fraser Cres. Address of Principal Executive Office (Street and Number) Saskatoon, Saskatchewan S7H 3T5 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for the period ended June 30, 2010 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.Our independent auditors did not receive the Form 10-Q in sufficient time to be able to finalize their review and provide their consent by the filing deadline of August 16, 2010. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification RICHARD BUCKLEY 230-3288 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [] The Company has not had any revenues since inception, February 21, 2008, through to the end of the current fiscal quarter ended, June 30, 2010. It is expected that the Company’s total operating expenses will be approximately $90,453 for this current three month period ended June 30, 2010compared to $216,133for the three months ended June 30, 2009.This decrease in expenses in the current yearcan be attributed primarily tothere having been a $175,000 expense associated with public relations and marketing in the prior year, which was not incurred in the current year.This was offset by an increase in consulting fees from nil in 2009 to $30,061 in 2010, general and administrative expenses increasing from $,4,611 to $11,606 in 2010, as well as professional fees increasing from $10,402 to $18,438 in 2010.The increase ingeneral and administrative fees, related to higher expenses fortelephone and travel, and the increase to consulting fees both reflect increased corporate activity in an effort to raise the required funds to launch the Company’s products.The public relations and marketing expense in the 2nd quarter of 2009 was a onetime expense. FAR VISTA INTERACTIVE CORP. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 16, 2010 By: /s/ Richard Buckley Name: Richard Buckley Title: President ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
